     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 1 of 13 Page ID #:1


 1    DAPEER ROSENBLIT                          HAMIS & GENTILE, P.A.
      LITVAK, LLP                               Andrew J. Shamis
 2    William Litvak                            (pro hac vice to be filed)
 3
      (Cal. Bar No. 90533)                      ashamis@shamisgentile.com
      wlitvak@drllaw.com                        14 NE 1st Avenue, Suite 400
 4    11500 W. Olympic Blvd., Suite 550         Miami, Florida 33132
      Los Angeles, California 90064             (t) (305) 479-2299
 5    (t) (310) 477-5575                        (f) (786) 623-0915
      (f) (310) 477-7090
 6                                              EDELSBERG LAW, P.A.
 7    HIRALDO P.A.                              Scott Edelsberg, Esq.
      Manuel S. Hiraldo, Esq.                   (pro hac vice to be filed)
 8    (pro hac vice to be filed)                scott@edelsberglaw.com
      mhiraldo@hiraldolaw.com                   19495 Biscayne Boulevard, #607
 9    401 E. Las Olas Boulevard, Suite 1400     Aventura, Florida 33180
10
      Ft. Lauderdale, Florida 33301             (t) (305) 975-3320
      (t) (954) 400-4713
11
   Attorneys for Plaintiff,
12 SAMANTHA ROSSANO, on behalf of herself and all others similarly situated
13                       UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA

15 SAMANTHA ROSSANO, on behalf                CASE NO.: 2:19-CV-10523
   of herself and all others similarly
16 situated,
                                              CLASS ACTION
17                   Plaintiff,
                                              COMPLAINT FOR
18    vs.                                     COMPENSATORY, STATUTORY
19
                                              AND OTHER DAMAGES, AND
   FASHION MARKETING AND                      INJUNCTIVE RELIEF
   MERCHANDISING GROUP, INC.,
20 f/k/a SHEIN FASHION GROUP,
   INC., a California corporation; and,
21 DOES 1 through 10, inclusive,
22
                     Defendant.
23
24          Plaintiff Samantha Rossano brings this action on behalf of herself and all
25    others similarly situated against Defendant Fashion Marketing and Merchandising
26    Group, Inc., f/k/a Shein Fashion Group, Inc (“Shein” or “Defendant”). Plaintiff
27    alleges, on information and belief, except for information based on personal
28    knowledge, as follows:
                                  CLASS ACTION COMPLAINT
                                             1
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 2 of 13 Page ID #:2


 1                                    INTRODUCTION
 2           1.    This is a putative class action under the Telephone Consumer Protection
 3    Act, 47 U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s violations of the
 4    TCPA
 5           2.    Defendant specializes in “fast fashion” and operates an e-commerce
 6    platform focusing on women’s wear and apparel.
 7           3.    To solicit new customers, Defendant engages in unsolicited
 8    telemarketing with no regard for consumers’ privacy rights.
 9           4.    Defendant’s telemarketing consists of sending automated text messages
10    to consumers soliciting them to purchase Defendant’s goods.
11           5.    Defendant caused thousands of text messages to be placed to the cellular
12    telephones of Plaintiff and Class Members, causing them injuries outlined below.
13           6.    Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
14    illegal conduct. Plaintiff also seeks statutory damages on behalf of himself and Class
15    Members, as defined below, and any other available legal or equitable remedies
16    resulting from the illegal actions of Defendant.
17                                         PARTIES
18           7.    Plaintiff Samantha Rossano is an individual and a citizen of the State of
19    Florida and resident of Miami-Dade County, Florida.
20           8.    Defendant is a corporation organized and existing under the laws of the
21    State of California with its principal place of business at 345 North Baldwin Park
22    Boulevard, City of Industry, California 91746. Defendant is a subsidiary of Hong
23    Kong retailer ZoeTop Business Co., Limited. Defendant advertises, distributes, and
24    sells products under various brands, including “SHEIN” and “ROMWE,” to
25    consumers throughout the United States and operates and manages SHEIN and
26    ROMWE brand business activities based in the United States
27
28

                                     CLASS ACTION COMPLAINT
                                                2
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 3 of 13 Page ID #:3


 1                               JURISDICTION AND VENUE
 2          9.     This Court has original jurisdiction over this case pursuant to 28 U.S.C.
 3    § 1331 because it arises under the laws of the United States.
 4          10.    This Court has subject matter jurisdiction over this action pursuant to 47
 5    U.S.C. § 227(b)(3).
 6          11.    Defendant is subject to personal jurisdiction in California because
 7    Defendant’s principal place of business is in California, and because Defendant
 8    initiated and directed, or caused to be initiated and directed by its agent(s),
 9    telemarketing and/or advertisement text messages from California, via an ATDS and
10    without the recipients’ prior express written consent, in violation of the TCPA.
11          12.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
12    because a substantial part of Defendant’s actions and omissions which gave rise to
13    the claims asserted in this action occurred, in part, in this District.
14                                          THE TCPA
15          13.    The TCPA prohibits: (1) any person from calling a cellular telephone
16    number; (2) using an automatic telephone dialing system or an artificial or
17    prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §
18    227(b)(1)(A).
19          14.    The TCPA further prohibits: (1) any person from initiating a call to any
20    residential telephone line; (2) using an artificial or prerecorded voice; (3) without the
21    recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(B).
22          15.    The TCPA defines an “automatic telephone dialing system” (“ATDS”)
23    as “equipment that has the capacity - (A) to store or produce telephone numbers to
24    be called, using a random or sequential number generator; and (B) to dial such
25    numbers.” 47 U.S.C. § 227(a)(1).
26          16.    The TCPA exists to prevent communications like the ones described
27    within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744
28    (2012).
                                      CLASS ACTION COMPLAINT
                                                 3
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 4 of 13 Page ID #:4


 1          17.    In an action under the TCPA, a plaintiff must show only that the
 2    defendant “called a number assigned to a cellular telephone service using an
 3    automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
 4    857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
 5          18.    The Federal Communications Commission (“FCC”) is empowered to
 6    issue rules and regulations implementing the TCPA.             According to the FCC’s
 7    findings, calls in violation of the TCPA are prohibited because, as Congress found,
 8    automated or prerecorded telephone calls are a greater nuisance and invasion of
 9    privacy than live solicitation calls, and such calls can be costly and inconvenient. The
10    FCC also recognized that wireless customers are charged for incoming calls whether
11    they pay in advance or after the minutes are used.
12          19.    In 2012, the FCC issued an order further restricting automated
13    telemarketing calls, requiring “prior express written consent” for such calls. See In
14    the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
15    27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
16          20.    To obtain express written consent for telemarketing calls, a defendant
17    must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
18    a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
19    consent….and [the plaintiff] having received this information, agrees unambiguously
20    to receive such calls at a telephone number the [plaintiff] designates.” In re Rules &
21    Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
22    1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
23          21.    The TCPA regulations promulgated by the FCC define “telemarketing”
24    as “the initiation of a telephone call or message for the purpose of encouraging the
25    purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
26    64.1200(f)(12). In determining whether a communication constitutes telemarketing,
27    a court must evaluate the ultimate purpose of the communication. See Golan v.
28    Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
                                      CLASS ACTION COMPLAINT
                                                 4
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 5 of 13 Page ID #:5


 1          22.    “Neither the TCPA nor its implementing regulations ‘require an explicit
 2    mention of a good, product, or service’ where the implication of an improper purpose
 3    is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d
 4    913, 918 (9th Cir. 2012)).
 5          23.    “‘Telemarketing’ occurs when the context of a call indicates that it was
 6    initiated and transmitted to a person for the purpose of promoting property, goods, or
 7    services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R.
 8    § 64.1200(f)(12));     In re Rules and Regulations Implementing the Telephone
 9    Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
10    21517853, at *49).
11          24.    The FCC has explained that calls motivated in part by the intent to sell
12    property, goods, or services are considered telemarketing under the TCPA. See In re
13    Rules and Regulations Implementing the Telephone Consumer Protection Act of
14    1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
15    are encouraged to purchase, rent, or invest in property, goods, or services during the
16    call or in the future. Id.
17          25.    In other words, offers “that are part of an overall marketing campaign to
18    sell property, goods, or services constitute” telemarketing under the TCPA. See In
19    re Rules and Regulations Implementing the Telephone Consumer Protection Act of
20    1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
21          26.    If a call is not deemed telemarketing, a defendant must nevertheless
22    demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
23    of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
24    Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
25    non-advertising calls”).
26          27.    Further, the FCC has issued rulings and clarified that consumers are
27    entitled to the same consent-based protections for text messages as they are for calls
28    to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
                                    CLASS ACTION COMPLAINT
                                               5
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 6 of 13 Page ID #:6


 1    (9th Cir. 2009) (“The FCC has determined that a text message falls within the
 2    meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).
 3                                            FACTS
 4          28.    On or about December 1, 2019, Defendant sent the following text
 5    message advertisement to Plaintiff’s cellular telephone number ending in 6547
 6    (“6547 Number”):
 7                                [SHEIN] Are you ready for this?
 8                                  Cyber Monday 6-Hour Flash
                                     Sale is about to start! Shop
 9                                  Items as low as $1.99: http://
10                                       shein.top/sqxg7zk
            29.    Plaintiff is the subscriber and/or sole user of the 6547 number.
11
            30.    The text message received by Plaintiff originated from a telephone
12
      number which is owned and/or operated by or on behalf of Defendant.
13
            31.    The links contained within the text messages are to Defendant’s website.
14
            32.    The purpose of Defendant’s text messages was to market Defendant’s
15
      goods, as is plainly evident from the content of the messages.
16
            33.    Upon information and belief, Defendant caused similar calls to be
17
      placed to individuals residing within this judicial district and nationally.
18
            34.    At no point in time did Plaintiff provide Defendant with express written
19
      consent to be contacted by Defendant with an automated text message.
20
            35.    The generic nature of Defendant’s text message demonstrates that
21
      Defendant utilized an ATDS in transmitting the messages.
22
            36.    To send the text message, Defendant used a messaging platform (the
23
      “Platform”) that permitted Defendant to transmit thousands of automated text
24
      messages without any human involvement.
25
            37.    The Platform has the capacity to store telephone numbers.
26
            38.    The Platform has the capacity to generate sequential numbers.
27
            39.    The Platform has the capacity to dial numbers in sequential order.
28

                                      CLASS ACTION COMPLAINT
                                                 6
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 7 of 13 Page ID #:7


 1          40.       The Platform has the capacity to dial numbers from a list of numbers.
 2          41.       The Platform has the capacity to dial numbers without human
 3    intervention.
 4          42.       The Platform has the capacity to schedule the time and date for future
 5    transmission of text messages, which occurs without any human involvement.
 6          43.       Additionally, the Platform has an auto-reply function that results in the
 7    transmission of text messages to individual’s cellular telephones automatically from
 8    the system, and with no human intervention, in response to a keyword (e.g. “STOP”)
 9    being sent by a consumer, which function was also utilized by Defendant.
10          44.       To transmit the messages at issue, the Platform automatically executed
11    the following steps:
12                              i. The Platform retrieved each telephone number from a list
13                                 of numbers in the sequential order the numbers were listed;
14                             ii. The Platform then generated each number in the sequential
15                                 order listed and combined each number with the content of
16                                 Defendant’s message to create “packets” consisting of one
17                                 telephone number and the message content;
18                            iii. Each packet was then transmitted in the sequential order
19                                 listed to an SMS aggregator, which acts an intermediary
20                                 between the Platform, mobile carriers (e.g. AT&T), and
21                                 consumers.
22                            iv. Upon receipt of each packet, the SMS aggregator
23                                 transmitted each packet – automatically and with no human
24                                 intervention – to the respective mobile carrier for the
25                                 telephone number, again in the sequential order listed by
26                                 Defendant. Each mobile carrier then sent the message to
27                                 its customer’s mobile telephone.
28

                                       CLASS ACTION COMPLAINT
                                                  7
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 8 of 13 Page ID #:8


 1            45.   The above execution these instructions occurred seamlessly, with no
 2    human intervention, and almost instantaneously. Indeed, the Platform is capable of
 3    transmitting thousands of text messages following the above steps in minutes, if not
 4    less.
 5            46.   The following graphic summarizes the above steps and demonstrates
 6    that the dialing of the text messages at issue was done by the Platform automatically
 7    and without any human intervention:
 8

 9
10
11
12
13
              47.   Defendant’s unsolicited text message caused Plaintiff actual harm,
14
      including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
15
      trespass, and conversion. Defendant’s text message also inconvenienced Plaintiff
16
      and caused disruption to her daily life.
17
              48.   Furthermore, Defendant’s text message took up 190 bytes of memory
18
      on Plaintiff’s cellular telephone. The cumulative effect of unsolicited text messages
19
      like Defendant’s poses a real risk of ultimately rendering the phone unusable for text
20
      messaging purposes as a result of the phone’s memory being taken up. In fact, the
21
      FTC has identified slower cell phone performance caused by space taken up on the
22
      phone’s memory as a real harm. See https://www.consumer.ftc.gov/articles/0350-
23
      text-message-spam#text (finding that text message solicitations like the ones sent by
24
      Defendant present a “triple threat” of identity theft, unwanted cell phone charges, and
25
      slower cell phone performance).
26
              49.   Defendant’s text message also caused the depletion of Plaintiff’s cellular
27
      telephone battery. The battery used to power Plaintiff’s cellular telephone can only
28

                                      CLASS ACTION COMPLAINT
                                                 8
     Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 9 of 13 Page ID #:9


 1    be recharged a limited number of times before the battery’s voltage begins to
 2    decrease, causing the cellular phone to turn off completely, without warning, if the
 3    battery drops below the minimum voltage needed to safely power Plaintiff’s cellular
 4    telephone.
 5                                 CLASS ALLEGATIONS
 6          PROPOSED CLASS
 7          50.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
 8    on behalf of himself and all others similarly situated.
 9          51.    Plaintiff brings this case on behalf of the below defined Class:
10                 All persons within the United States who, within the
11                 four years prior to the filing of this Complaint, were
                   sent a text message using the same type of equipment
12                 used to text message Plaintiff, promoting Defendant’s
13                 goods, from Defendant or anyone on Defendant’s
                   behalf, to said person’s cellular telephone number.
14          52.     Defendant and its employees or agents are excluded from the Class.
15    Plaintiff does not know the number of members in the Class but believes the Class
16    members number in the several thousands, if not more.
17          NUMEROSITY
18          53.    Upon information and belief, Defendant has placed calls to telephone
19    numbers belonging to thousands of consumers throughout the United States without
20    their prior express consent. The members of the Class, therefore, are believed to be
21    so numerous that joinder of all members is impracticable.
22          54.    The exact number and identities of the Class members are unknown at
23    this time and can be ascertained only through discovery. Identification of the Class
24    members is a matter capable of ministerial determination from Defendant’s call
25    records.
26    //
27    //
28

                                     CLASS ACTION COMPLAINT
                                                9
 Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 10 of 13 Page ID #:10


 1         COMMON QUESTIONS OF LAW AND FACT
 2         55.    There are numerous questions of law and fact common to the Class
 3   which predominate over any questions affecting only individual members of the
 4   Class. Among the questions of law and fact common to the Class are:
 5                    (1) Whether Defendant made non-emergency calls to Plaintiff and
 6                        the class members’ cellular telephones using an ATDS;
 7                    (2) Whether Defendant can meet its burden of showing that it
 8                        obtained prior express written consent to make such calls;
 9                    (3) Whether Defendant’s conduct was knowing and willful;
10                    (4) Whether Defendant is liable for damages, and the amount of such
11                        damages; and
12                    (5) Whether Defendant should be enjoined from such conduct in the
13                        future.
14         56.    The common questions in this case are capable of having common
15   answers. If Plaintiff’s claims that Defendant routinely transmits text messages to
16   telephone numbers assigned to cellular telephone services are accurate, Plaintiff and
17   the Class members will have identical claims capable of being efficiently adjudicated
18   and administered in this case.
19         TYPICALITY
20         57.    Plaintiff’s claims are typical of the claims of the Class members, as
21   they are all based on the same factual and legal theories.
22         PROTECTING THE INTERESTS OF THE CLASS MEMBERS
23         58.    Plaintiff is a representative who will fully and adequately assert and
24   protect the interests of the Class and has retained competent counsel. Accordingly,
25   Plaintiff is an adequate representative and will fairly and adequately protect the
26   interests of the Class.
27   //
28

                                      CLASS ACTION COMPLAINT
                                                 10
 Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 11 of 13 Page ID #:11


 1         SUPERIORITY
 2         59.    A class action is superior to all other available methods for the fair and
 3   efficient adjudication of this lawsuit, because individual litigation of the claims of all
 4   members of the Class is economically unfeasible and procedurally impracticable.
 5   While the aggregate damages sustained by the Class are in the millions of dollars, the
 6   individual damages incurred by each member of the Class resulting from Defendant’s
 7   wrongful conduct are too small to warrant the expense of individual lawsuits. The
 8   likelihood of individual Class members prosecuting their own separate claims is
 9   remote, and, even if every member of the Class could afford individual litigation, the
10   court system would be unduly burdened by individual litigation of such cases.
11         60.    The prosecution of separate actions by members of the Class would
12   create a risk of establishing inconsistent rulings and/or incompatible standards of
13   conduct for Defendant.      For example, one court might enjoin Defendant from
14   performing the challenged acts, whereas another may not. Additionally, individual
15   actions may be dispositive of the interests of the Class, although certain class
16   members are not parties to such actions.
17                                       COUNT NO. 1
18                          Violation of the TCPA, 47 U.S.C. § 227
                             (On behalf of Plaintiff and the Class)
19         61.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 60
20   of this Complaint and incorporates them by reference herein.
21         62.    It is a violation of the TCPA to make “any call (other than a call made
22   for emergency purposes or made with the prior express consent of the called party)
23   using any automatic telephone dialing system … to any telephone number assigned
24   to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
25         63.    The TCPA defines an “automatic telephone dialing system” (hereinafter
26   “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone
27   numbers to be called, using a random or sequential number generator; and (B) to dial
28   such numbers.” Id. at § 227(a)(1).
                                     CLASS ACTION COMPLAINT
                                                11
 Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 12 of 13 Page ID #:12


 1         64.    Defendant – or third parties directed by Defendant – used equipment
 2   having the capacity to store telephone numbers, using a random or sequential
 3   generator, and to dial such numbers and/or to dial numbers from a list automatically,
 4   without human intervention, to make non-emergency telephone calls to the cellular
 5   telephones of Plaintiff and the other members of the Class.
 6         65.    These calls were made without regard to whether Defendant had first
 7   obtained express permission from the called party to make such calls. In fact,
 8   Defendant did not have prior express consent to call the cell phones of Plaintiff and
 9   the other members of the putative Class when its calls were made.
10         66.    Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an
11   automatic telephone dialing system to make non-emergency telephone calls to the
12   cell phones of Plaintiff and the other members of the putative Class without their
13   prior express consent.
14         67.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
15   TCPA, Plaintiff and the other members of the putative Class were harmed and are
16   each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
17   the class are also entitled to an injunction against future calls.
18
                                    PRAYER FOR RELIEF
19
           WHEREFORE, Plaintiff Samantha Rossano, on behalf of herself and the
20
     Class, prays for the following relief:
21
           1.     An order certifying the Class as defined above;
22
           2.     An award of actual and statutory damages, where appropriate;
23
           3.     Punitive or treble damages according to statute or where otherwise
24
                  appropriate;
25
           4.     An injunction requiring Defendant to cease all wireless spam activities;
26
           5.     An award of reasonable attorneys’ fees and costs; and
27
           6.     Such further and other relief the Court deems reasonable and just.
28

                                     CLASS ACTION COMPLAINT
                                                12
 Case 2:19-cv-10523 Document 1 Filed 12/12/19 Page 13 of 13 Page ID #:13


 1
                                      JURY DEMAND
 2
          Plaintiff hereby requests trial by jury of all claims that can be so tried.
 3
 4
 5                                          Respectfully submitted,

 6   Dated: December 12, 2019
 7
                                     By:            /s/
 8                                          William Litvak (SBN 90533)
                                            wlitvak@drllaw.com
 9
                                            DAPEER ROSENBLIT LITVAK, LLP
10                                          11500 W. Olympic Blvd. Suite 550
                                            Los Angeles, California 90064
11
                                            (t) (310) 477-5575
12
                                            HIRALDO P.A.
13                                          Manuel S. Hiraldo (pro hac vice to be filed)
                                            Florida Bar No. 030380
14                                          401 E. Las Olas Boulevard
                                            Suite 1400
15                                          Ft. Lauderdale, Florida 33301
                                            mhiraldo@hiraldolaw.com
16                                          (t) 954.400.4713
17
                                            SHAMIS & GENTILE, P.A.
18                                          Andrew J. Shamis (pro hac vice to be filed)
                                            Florida Bar No. 101754
19                                          ashamis@shamisgentile.com
                                            14 NE 1st Avenue, Suite 400
20                                          Miami, Florida 33132
                                            (t) (305) 479-2299
21                                          (f) (786) 623-0915
22
                                            EDELSBERG LAW, PA
23                                          Scott Edelsberg (pro hac vice to be filed)
                                            Florida Bar No. 0100537
24                                          scott@edelsberglaw.com
25                                          19495 Biscayne Blvd #607
                                            Aventura, FL 33180
26                                          (t) (305)-975-3320
27                                          Attorneys for Plaintiff
28

                                   CLASS ACTION COMPLAINT
                                              13
